Citation Nr: 1725331	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include as secondary to the service-connected bilateral flat feet.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1975 through September 1979. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).

In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

The Veteran's appeal was previously before the Board.  In December 2015, the Board remanded the issue of entitlement to service connection to the AOJ for further development, to include the procurement of a new VA examination and relevant VA medical records.  Such development was completed and the matter was properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
  
In a letter dated January 2017, the Veteran and his attorney were advised that the appeal had been returned to the Board.  However, in a letter dated March 2017, the Veteran, through his representative, requested to withdraw his appeal for service connection of a bilateral knee disability.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision, the Veteran indicated a desire to withdraw his appeal for service connection of a bilateral knee disability.  




CONCLUSION OF LAW

The criteria for withdraw of the appeal for service connection of a bilateral knee disability has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014);  38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdraw may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204(b).

In a letter dated March 10, 2017, the Veteran, through his representative, expressed a desire to withdraw his claim for entitlement to service connection of his bilateral knee disability.  As such, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue. Accordingly, the issue of entitlement to service connection for a bilateral knee disability is dismissed.  


ORDER

The claim for entitlement to service connection for a bilateral knee disability is dismissed. 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


